PER CURIAM.
These are appeals by separate plaintiffs from the same final judgment. The causes had been consolidated for disposition in the trial court and were consolidated here for all appellate purposes.
The point presented argues that the trial court erred in each instance when it dismissed plaintiff’s complaint for an alleged overcharge by the railroad for freight shipped by the plaintiff. In each instance the exhibit attached to plaintiff’s complaint affirmatively showed that there was no cause of action. The complaints were properly dismissed. Kimbal v. Travelers Ins. Co., 151 Fla. 786, 10 So.2d 728 (1942).
Affirmed.